Fish, J.
1, A constable who levied an execution upon property of sufficient value to satisfy the same, and which upon being claimed was found subject to the execution, yet who, by reason of his negligent failure to make the money out of such property, became liable to and was forced to pay the plaintiff in execution the amount due thereon, could not, upon having the execution assigned to him, reimburse himself by levy and sale of other property of the defendant in execution, the latter never having received the property first levied on, but the same, with the constable’s consent, remaining in possession of the claimant.
2. The court erred in sustaining the certiorari and in rendering a final judgment in favor of the plaintiff therein.

Judgment reversed.


All concurring, except Cobb, J., absent.